Citation Nr: 0422384	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  00-16 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
bilateral pes planus.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
tinea versicolor of the upper body.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
arthralgia of the back.

4.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
arthralgia of the knees.

5.  Whether new and material evidence has been received to 
reopen the a claim for entitlement to service connection for 
a psychiatric disability, to include depression and tension.




REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served for two months on active duty in the 
United States Army from October 1, 1973, to December 3, 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of March 2000 and 
January 2003 by the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Jackson, Mississippi.  The 
March 2000 rating action denied the veteran's request to 
reopen his claim for bilateral pes planus.  The January 2003 
rating decision denied the veteran's request to reopen his 
claims for a dermatological disability, arthralgia of the 
back and knees, and a psychiatric disorder.

In March 2004, the veteran presented testimony at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing has been prepared and it 
has been included in the claims folder for review.  

The issue of whether new and material evidence has been 
received to reopen the claim for entitlement to service 
connection for bilateral pes planus is addressed in the 
REMAND portion of the decision below and it is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in the decision portion 
of this Decision/Remand has been obtained by the RO.

2.  On March 16, 2004, prior to the promulgation of a 
decision in the appeal, the VA received notification from the 
appellant that a withdrawal of his appeal on the issue of 
whether new and material evidence had been received to reopen 
a claim for entitlement to service connection for tinea 
versicolor of the upper body was requested.

3.  Service connection for a psychiatric disability, to 
include depression and tension, was denied by the RO in a 
rating action dated August 1985.  It was determined in that 
decision that while the veteran then may have had a 
psychiatric disability, the medical evidence did not link the 
disability with the veteran's military service or any 
incidents therein.  The RO also determined that no new and 
material evidence had been received to reopen the veteran's 
claim for service connection for arthralgia of the back.   

4.  The evidence received subsequent to the August 1985 RO 
rating action includes medical treatment records, VA 
examination reports, written statements made by the veteran, 
personal hearing testimony, and VA and private medical 
treatment records.  This evidence does not raise a reasonable 
possibility of substantiating the veteran's claim of service 
connection for a psychiatric disability, to include 
depression and tension, and arthralgia of the back.  

5.  In December 1990, the RO declined to reopen the veteran's 
claim for entitlement to service connection for bilateral pes 
planus and arthralgia of the knees.  The RO concluded that 
the evidence presented did not portray a new factual basis to 
indicate that the veteran's disorders were incurred in or 
aggravated by his military service.  

6.  The evidence received subsequent to the December 1990 
decision includes medical treatment records, VA examination 
reports, written statements made by the veteran, VA and 
private medical treatment records, and personal hearing 
testimony.  This evidence does not raise a reasonable 
possibility of substantiating the veteran's claim of service 
connection for arthralgia of the knees.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant with respect to the issue involving tinea 
versicolor of the upper body have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2003).

2.  The August 1985 rating decision denying entitlement to 
service connection for a psychiatric disability, to include 
depression and tension, and determining that no new and 
material evidence had been received to reopen the claim of 
service connection for arthralgia of the back, is final.  38 
U.S.C.A. § 4005(c) (West 1982); 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1985); currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

3.  New and material evidence has not been submitted, and the 
claims of entitlement to service connection for a psychiatric 
disability, to include depression and tension, and arthralgia 
of the back have not been reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (a) (2003).

4.  The December 1990 rating decision that rejected the 
veteran's petition to reopen his claim for entitlement to 
service connection for athralgia of the knees is final.  
38 U.S.C. § 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1990); currently 38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. § 20.1100 (2003). 

5.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for arthralgia of 
the knees has not been reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (a) (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Tinea Versicolor of the Upper Body

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal that fails to allege specific error of fact or law 
in the determination being appealed.  A Substantive Appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2003).  Withdrawal may be made by the appellant or by his or 
him authorized representative, except that a representative 
may not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2003).  

In March 2004, the veteran presented testimony before the 
Board.  During that hearing, the veteran stated that he was 
not suffering from a skin disorder of the upper body.  When 
questioned, the veteran stated that he was withdrawing the 
issue involving tinea versicolor of the upper body from 
appellate review.  He withdrew the claim prior to a Board 
decision.  As the appellant has withdrawn this appeal, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appellate issue and it is 
dismissed.

II.  New and Material Evidence

As noted above, the veteran served in the US Army for two 
months in the early 1970s.  Within one month of his entry in 
October 1973, he was having difficulty with his feet.  In 
November 1973, he underwent a medical evaluation that found 
that the veteran was suffering from bilateral third degree 
symptomatic pes planus.  The examiner found that this was a 
congenital condition and existed prior to the veteran's 
military service.  The veteran was subsequently deemed not to 
meet the medical induction standards and he was released from 
active duty in December 1973.  

A review of the veteran's small amount of medical records for 
the two-month period of enlistment shows complaints and 
treatment for the bilateral pes planus disability.  He was 
treated for a cold and for the muscle pains and complaints 
associated with training.  He did not show any manifestations 
of a psychiatric disability or of arthralgia of the back and 
knees.  He was not diagnosed as having any type of disability 
involving the back and knees.  A psychiatric disability was 
not diagnosed either.  

Shortly after the veteran was discharged, he applied for VA 
compensation benefits for bilateral pes planus.  The RO 
reviewed the veteran's service medical records and his 
application for benefits.  Subsequently the veteran's claim 
was denied; the rating action was dated March 12, 1974.  The 
RO concluded that this disability did not begin while the 
veteran was in service nor was it aggravated by the service.  

In conjunction with his pes planus disability, the veteran 
sought treatment from T. J. Dewey, M.D., in July 1974.  The 
examiner diagnosed the veteran has having severe and 
symptomatic pes planus.  Dr. Dewey did not attribute the 
veteran's disability with his military service.  Moreover, he 
did not opine that the disability was aggravated by the 
veteran's military service.  The veteran returned to Dr. 
Dewey in September 1974.  Dr. Dewey clarified his diagnosis; 
he did not, however, provide an etiological opinion regarding 
the disorder.

In November 1974, the veteran claimed that he was suffering 
from an unnamed back disability.  He was not specific as to 
what exactly he was complaining thereof, but he did say that 
his back condition was related to his short military 
enlistment.  Service connection for arthralgia of the knees 
and back was denied in a February 1975 rating decision. 

The claims folder reflects that the veteran appealed to the 
Board.  The issues on appeal, in pertinent part, were 
entitlement to service connection for bilateral pes planus 
and arthralgia of the knees and back.  The veteran claimed 
that his arthralgia of the back and knees was caused by his 
flat feet and his flat feet were the result of his military 
service.  

The Board reviewed the evidence of record, including the 
veteran's statements, the service medical records, and the 
medical records dated after the veteran's release from active 
duty.  The Board concluded that the evidence did not support 
the veteran's assertions that he had the disabilities and/or 
they began in, were caused by, or aggravated through his 
military enlistment.  The Board noted that with respect to 
the arthralgia disability, said condition was not diagnosed 
while the veteran was in service and it was not diagnosed 
until November 1974, nearly a year after he was discharged.  
The Board added that there was no evidence showing that said 
disability was related to the veteran's military service.  
The veteran was notified of this decision and he did not 
request reconsideration.  

In August 1984, the veteran submitted a claim to the RO 
asking that service connection be granted for a psychiatric 
disability, to include depression and tension.  The RO issued 
a decision, dated August 29, 1985, that concluded that the 
evidence did not support the veteran's assertions that he now 
suffered from a mental disorder that began in or was caused 
by the veteran's service or a service-connected disability.  
The RO also decided, in this same decision, that the veteran 
had not submitted new and material evidence sufficient to 
reopen his claim for entitlement to service connection for 
athralgia of the back and knees  The veteran was notified of 
this decision but he did not appeal.  Thus, this decision 
also became final.  

Five years after the RO issued the above-noted decision, the 
veteran submitted a letter written by a Dr. William G. Giles.  
The letter was dated in November 1990.  That letter 
reiterated the diagnosis of pes planus.  Dr. Giles also 
diagnosed the veteran as having arthralgia of the knees.  
However, Dr. Giles did not provide an etiological opinion on 
either disability.  Moreover, he did not diagnosis the 
veteran as having a psychiatric disability or a disorder of 
the back.  After that opinion was sent to the RO, the RO 
issued a decision in December 1990 that found that the 
veteran's claim had not been reopened.  The RO specifically 
stated that no new factual basis had been presented that 
would possibly change the previous determination that service 
connection was not warranted for bilateral pes planus and 
arthralgia of the knees.  The veteran was notified of this 
decision but he did not appeal.  Thus, that decision became 
final.  

In February 2000, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, with respect to his bilateral 
pes planus.  He asked that his claim be reopened and that 
benefits be granted for this disability.  The veteran did not 
submit any evidence with his claim and it was subsequently 
denied in March 2000.  The veteran was notified of that 
decision and the veteran filed a notice of disagreement.  To 
support his claim, the veteran did write his assertions but 
he did not proffer any additional medical evidence.  

Over a year later, in August 2001, the veteran, through his 
attorney, submitted private and VA medical records covering 
the years of 1990 to 2001.  These records showed treatment 
for several disabilities, to include a psychiatric disorder, 
lower back complaints, residuals of neck and shoulder 
injuries and chest pains.  The medical treatment records did 
not contain opinions with respect to the etiology of any of 
the veteran's claimed disabilities.  

The veteran's attorney issued a qualifier statement in June 
2002.  In his statement, the attorney stated that the veteran 
was asking for all four issues to be reopened.  In August 
2002, the attorney submitted additional private and VA 
medical treatment records for the years 1986 to 2001.  These 
records reported the treatment the veteran received for 
various disabilities, including his spine.  These various 
submissions of medical records show that over the years the 
veteran underwent various treatment for a variety of 
disabilities, diseases, and conditions.  They do not 
insinuate that the veteran's claimed disabilities began in or 
were caused by the veteran's military service or a service-
connected disability.

In conjunction with his claim, the veteran provided testimony 
(as noted in the Introduction) before the Board in March 
2004.  During that hearing, the veteran stated that a doctor 
had never specifically related his back and knee arthralgia 
to his bilateral pes planus.  He admitted that such a 
conclusion was his opinion and not backed by any medical 
documentation or authority.  When asked, the veteran stated 
that, in his opinion, any psychiatric disability from which 
he was suffering therefrom must be related to his military 
service and/or his foot disability (which he also attributed 
to his service in the US Army).  The veteran was silent as to 
whether any doctor ever told him that there was some type of 
relationship.  He also conceded that he did not receive 
treatment for a mental condition until approximately 23 years 
after his discharge from the US Army.  

[The Board hereby notes that this portion of the 
Decision/Remand only deals with the issues involving 
arthralgia and a psychiatric disorder.  The issue involving 
bilateral pes planus is discussed in the Remand portion of 
this action.]  

During the course of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  In 
particular, this law redefined the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  

With respect to the appellant's claims addressed in this 
decision, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate the claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claims by means of the discussions in the original rating 
decision, the statement of the case (SOC), and the 
supplemental statement of the case (SSOC).  Specifically, in 
those documents, the appellant has been told that he needed 
to submit evidence supporting him assertions that he was 
submitting new and material evidence.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA in July 2002 that spelled out the requirements of 
the VCAA and what the VA would do to assist the veteran.  The 
VA also informed the appellant that it would request records 
and other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  In this instance, that requirement is not applicable.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available medical treatment records.  Moreover, 
the veteran was given the opportunity to present evidence and 
testimony before an RO hearing officer and the Board.  The 
record reflects that the veteran availed himself to that 
opportunity and provided testimony before the Board in March 
2004.  During that hearing, the veteran expressed in detail 
his beliefs with respect to his claims.  It seems clear that 
the VA has given the veteran every opportunity to express his 
opinion with respect to his claims, the VA has obtained all 
known documents that would substantiate the veteran's 
assertions, and, all evidence has been obtained that would 
substantiate his claims.  

The Board notes that the VCAA notification letter sent to the 
veteran properly notified him of him statutory rights.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the letter, dated July 2002, did 
request a response within 30 days, which is contrary to 
38 U.S.C.A. § 5103(b) (West 2002).  Notwithstanding the 
conflict, the veteran's attorney and the veteran did provide 
additional argument and evidence to the VA after that 
deadline, that information was readily accepted by the VA, 
and the attorney eventually indicated that the claim was 
ready for Board adjudication.  An amendment to the VCAA was 
recently enacted clarifying that the one-year period within 
which evidence may be submitted does not prohibit VA from 
making a decision on a claim before expiration of that time 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §  ____).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2003) and VAOPGCPREC 7-
2004.  

Further, there is no basis for concluding that harmful error 
occurs simply because a claimant receives VCAA notice after 
an initial adverse adjudication.  See 38 U.S.C.A. 
§ 7261(b)(2) (West 2002); see also Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004) (there is no implicit exemption 
for the notice requirements contained in 38 U.S.C.A. 
§ 5103(a) (West 2002) from the general statutory command set 
forth in section 38 U.S.C.A. § 7261(b)(2) (West 2002) that 
the US Court of Appeals for Veterans Claims shall "take due 
account of the rule of prejudicial error.")  

In reviewing the agency of original jurisdication (AOJ) 
determination on appeal, the Board is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the AOJ's decision.  As provided by 
38 U.S.C.A. § 7104(a) (West 2002), all questions in a matter 
which under 38 U.S.C.A. § 511(a) (West 2002) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication notice constitutes harmless error, especially 
since an AOJ determination that is "affirmed" by the Board 
is subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).  There simply 
is no "adverse determination" for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C.A. § 5108 (West 2002) to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement with regard to the 
issues discussed on appeal was harmless error.  In a letter 
to the veteran in July 2002, along with the SOC and SSOC, the 
RO informed him of what information he needed to reopen his 
claim.  The veteran was further told that he should send to 
the RO information describing additional evidence or the 
evidence itself.  The Board notes that the AOJ, with respect 
to the issues involving arthralgia and a psychiatric 
disability, were given before the initial AOJ adjudication of 
the claims, and that notice, along with the SOC and SSOC, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2003).  The July 2002 
letter satisfies the VCAA content-complying notice, after 
which the case was adjudicated and an SOC was provided to the 
veteran.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In particular, the RO 
asked the veteran to tell VA about any additional information 
or evidence that the veteran wanted VA to try and get for him 
and to send VA the evidence that was needed as soon as 
possible.  By various informational letters, an SSOC, and its 
accompanying notice letter, VA satisfied the fourth element 
of the notice requirements.

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Here, the veteran is not 
prejudiced by the Board's consideration of him claims as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  Thus, the Board finds that there 
has been no prejudice to the veteran that would warrant 
further notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

In August 2001, VA issued regulations to implement the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments, which apply only to claims governed by Part 3 of 
the Code of Federal Regulations, were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
was made effective August 29, 2001.  While the VCAA and the 
regulations implementing the VCAA provide in some 
circumstances for VA to obtain an additional medical 
examination or opinion, special provisions apply to claims to 
reopen finally adjudicated claims filed after November 9, 
2000, allowing such development only if new and material 
evidence is presented or secured, given that the claim was 
previously denied.

In this regard, the Board observes that the VCAA appears to 
have left intact the requirement that a claimant must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
(West 2002) before the Board may determine whether the duty 
to assist is fulfilled and proceeding to evaluate the merits 
of that claim.  It is specifically noted that nothing in the 
Act shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108 (West 2002).  38 U.S.C.A. § 5103A(f) (West 2002).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c)).  However, the regulation provisions 
affecting the adjudication of claims to reopen a finally 
decided claim are applicable only to claims received on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
veteran's claim to reopen the previously denied claims with 
respect to the issues involving arthralgia and a mental 
disability was received after that date, those regulatory 
provisions do apply.  For the record, the Board notes that 
the issue involving bilateral pes planus was received prior 
to August 29, 2001; it was actually received in February 
2000.  With respect to the issues involving depression and 
tension, along with arthralgia of the knees and back, the 
claim was not received until June 2002.  At that time, the 
veteran's attorney informed the VA that his client wished to 
reopen his claim for entitlement to service connection for 
arthralgia and a mental disability.  Because the veteran's 
claims were received after that date, those regulatory 
provisions do apply.

As noted above, the matter of the veteran's entitlement to 
service connection for arthralgia and depression/tension have 
been the subject of an adverse prior final decision.  As a 
result, service connection for these disabilities may now be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. 
§ 3.156(a) (2003).  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The United States Court of Appeals for Veterans Claims 
(Court), has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claims as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  

In an August 1985 rating decision, the RO denied the 
veteran's claim seeking entitlement to service connection for 
a psychiatric disorder, to include depression and tension on 
the basis that the service medical records were negative for 
treatment of a psychiatric disorder.  It was also determined 
that no new and material evidence had been received to reopen 
the veteran's claim seeking entitlement to service connection 
for arthralgia of the back.  

In a December 1990 rating decision, the RO determined that no 
new and material evidence had been received to reopen the 
veteran's claim for service connection for arthralgia of the 
knees.  It was determined that the evidence did not show the 
claimed disability was related to his military service.  

The veteran was notified of those decisions but he did not 
perfect his appeal; hence, they became final.  38 U.S.C.A. 
§ 4005(c) (West 1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1985); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2003) and 38 U.S.C. 
§ 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1990); 
currently 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§20.1100 (2003).      

When the RO denied service connection for depression and 
tension, and when it did not reopen the veteran's claim for 
benefits with respect to arthralgia of the back, in August 
1985, it based its decision on the veteran's service medical 
records, the veteran's application for benefits, and medical 
records.  In making its decision, the RO concluded that there 
was no evidence showing that the veteran's reported mental 
disorder began in or was related to his short two months of 
military service.  Regarding arthralgia of the back, the RO 
determined that there was no new factual basis presented to 
conclude that the back disability began while the veteran was 
in service or was due to a service-connected disability.  
Since then, the veteran has submitted written statements and 
VA medical treatment records.  He has provided testimony 
before the Board and the veteran's private medical treatment 
records have also been obtained and included in the claims 
folder.  

This evidence is new.  It was not of record prior to August 
1985.  Nevertheless, it is not material because it does not 
substantiate a previously unestablished fact.  The evidence 
does not suggest or insinuate that any psychiatric disability 
and the athralgia of the back for which the veteran may now 
be suffering therefrom is related to the veteran's military 
service or to any incident therein.  That same evidence does 
not hypothesize that the veteran's military service and 
anything surrounding his service caused or resulted in the 
development of a psychiatric disorder or arthralgia of the 
back.  Hence, it is the conclusion of the Board that this 
evidence is not material because it does not relate to a 
previously unestablished fact necessary to substantiate the 
claim.  

With respect to the RO's December 1990 decision [arthralgia 
of the knees], it rejected the veteran's claim based on the 
veteran's request to reopen, a private medical record, and 
statements made by the veteran.  Since then, the veteran has 
submitted written statements, personal testimony, and 
VA/private medical treatment records.  These records do show 
treatment for complaints involving the knees.  However, they 
do not relate the disorder with the veteran's military 
service; they do not etiologically link the condition with a 
disability that is service-connected or may be service-
connected.  

This evidence is new.  It was not of record prior to December 
1990.  It is not material because it does not relate to a 
previously unestablished fact necessary to substantiate the 
claim.  Hence, it is the conclusion of the Board that this 
evidence is not material, and, it is not dispositive, and it 
must not be considered in order to decide his claim fairly.  
Accordingly, the Board concludes that the appellant has not 
submitted evidence that is new and material, and the claim 
for service connection for arthralgia of the knees is not 
reopened.

Accordingly, the Board concludes that the appellant has not 
submitted evidence that is new and material, and the claims 
for service connection for a psychiatric disability, to 
include depression and tension, and arthralgia of the back 
are not reopened.


ORDER

The appeal of whether new and material evidence has been 
submitted sufficient to reopen a claim for entitlement to 
service connection for tinea versicolor of the upper body is 
dismissed.   

New and material evidence sufficient to reopen a claim for 
entitlement to service connection for a psychiatric 
disability, to include depression and tension, has not been 
received, and the appeal is denied.

New and material evidence sufficient to reopen a claim for 
entitlement to service connection for arthralgia of the knees 
and back has not been presented, and the appeal is denied.


REMAND

The remaining issue on appeal involves whether the veteran 
has presented new and material evidence sufficient to reopen 
his claim for entitlement to service connection for bilateral 
pes planus.  As discussed above, the criteria used in 
evaluating new and material evidence was changed August 29, 
2001.  A review of the VCAA letter issued in July 2002 in 
conjunction with the veteran's claim noted what the veteran 
would need to present in order to prevail on his claim with 
respect to arthralgia, depression, and tinea versicolor.  The 
VCAA letter did not specifically address the issue involving 
bilateral pes planus.

It is further noted that even if the VCAA letter did address 
the bilateral pes planus claim, the VCAA letter would be 
insufficient.  That is, when the RO discussed the VCAA 
standard in light of a new and material claim, it provided to 
the veteran the new standard.  It did not provide to him the 
standard used for reopening a claim if that claim was 
submitted prior to August 29, 2001 - the veteran's bilateral 
pes planus claim was submitted prior to that date.  

It is added that the July 2002 letter is the only VCAA letter 
that appears in the folder.  As such, the Board finds that 
the veteran's VCAA notification is deficient with respect to 
this issue.  

Because of the change in the law brought about by the VCAA 
and the subsequent Court decisions, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the VCAA.  In addition, because the 
RO has not yet considered whether any additional notification 
or development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, further appellate consideration will be deferred 
and the case is remanded to the RO for the following actions:

The RO must ensure that the notification 
requirements set forth at 38 U.S.C.A. 
§ 5103(a) (West 1991), 38 C.F.R. 
§ 3.156(a) (prior to August 29, 2001), 
and the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002).  In particular, the RO must 
inform the claimant: (1) of the 
notification and duty to assist 
provisions of the VCAA and its 
implementing regulations, (2) about the 
information and evidence not of record 
that is necessary to substantiate his 
claim; (3) about the information and 
evidence that VA will seek to provide; 
(4) about the information and evidence 
the claimant is expected to provide; and 
(5) request or tell him to provide any 
evidence in his possession that pertains 
to his claim.  Additionally, the RO must 
specifically issue a letter to the 
veteran that provides in detail what the 
veteran must do in order to prevail on 
his claim.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the 
remaining issue on appeal.

After the above requested action has been completed, the RO 
should review the appellant's claim.  If the benefit sought 
on appeal remains denied, a supplemental statement of the 
case should be furnished to the appellant, and he should be 
afforded the appropriate period of time to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



